Citation Nr: 1443193	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama



THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include a nervous condition, anxiety disorder, major depressive disorder and bipolar disorder.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1980 to August 1980, from June 1982 to August 1982 and from April 1985 to July 1985 and had active service from August 1986 to October 1989 with time lost from April 4, 1987 to May 10, 1987 and from August 21, 1987 to January 3, 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO that, in pertinent part, denied the Veteran's petition to reopen the claim of service connection for innocently acquired psychiatric disorder.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran requested a videoconference hearing on his October 2011 VA Form 9 Substantive Appeal, and a hearing was scheduled for September 2014.  

However, the Veteran was unable to attend the hearing and has presented good cause for his failure to appear.  A notation in the VACOLS system indicates that the Veteran would like to reschedule his videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to have the Veteran scheduled for a videoconference hearing in accordance with this request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



